United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 97-1450                                  September Term, 1998

Southern California Edison Company,
               Petitioner
               
v.

Federal Energy Regulatory Commission,
               Respondent
               
Public Utilities Commission of the State of California, et al.,
               Intervenors
               


            On Petition for Review of Orders of the
              Federal Energy Regulatory Commission
                                
                                
                                

     Before: Edwards, Chief Judge, Williams and Ginsburg, Circuit Judges.


                            O R D  E R

          It is ORDERED by the Court that the opinion of December 11, 1998 be amended as
     follows:

          Page 5, second line from the bottom, change "can point" to "points".




FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk